Title: To Alexander Hamilton from Oliver Wolcott, Junior, 6 December 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T. D.C. Off Decr. 6th., 1792
Sir

I have the honour to transmit the following statements of disbursements by the Department of War in the years 1790 & 1791.
Number 1. Being a statement of the accounts of Henry Knox Esq. Secretary at War as settled at the Treasury.
No. 2. Being a statement of the accounts of Joseph Howell Esq. from the 10th. of Sept. 1789. to the 1st. of March 1790. as settled at the Treasury.
No. 3. Being a statement of the accounts of Joseph Howell Esq. from March 1st. 1790 to the 31st. of Decr. 1791 as rendered to the Auditor of the Treasury for settlement & depending in his Office.
Some of the expenditures included in these statements, were made previous to the year 1790, but they could not be separated without inconvenience & deranging the order of the Accts. as rendered for settlement.
I enclose duplicates of the accounts at the special request & for the use of the Secy at War.

Hon A Hamilton

